 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL T. TORRES,                                 Case No. 1:19-cv-00067-SAB

12                 Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE
13          v.
                                                        (ECF No. 16)
14   COMMISSIONER OF SOCIAL SECURITY,

15                 Defendant.

16

17         On September 2, 2019, Plaintiff filed a motion for an extension of time to file his opening

18 brief. (ECF No. 15.) On September 3, 2019, the Court ordered Defendant to either file an

19 opposition to the motion for an extension of time or a statement of non-opposition within five
20 days of entry of the order. (ECF No. 16.) On September 12, 2019, the Court issued an order to

21 show cause why sanctions should not be issued for failure to comply with the September 3, 2019

22 order. (ECF No. 18.)

23         On September 12, 2019, Defendant filed a response to the order to show cause and a

24 declaration by Defendant’s counsel. (ECF Nos. 19, 19-1.) Defendant’s counsel states that she

25 was out of the office immediately prior to the issuance of the September 3, 2019 order, between

26 August 29, 2019 and September 2, 2019.          Upon returning from the absence, counsel was

27 catching up on emails and pending deadlines, was not aware of the order and five-day deadline,

28 and due to a calendaring administrative error, the deadline was not recorded correctly.


                                                    1
 1 Additionally, counsel states she was inundated with other matters, caring for a family member,

 2 and would have agreed to stipulating to Plaintiff’s requested extension if Plaintiff’s counsel had

 3 contacted her with the request. The Court finds good cause to discharge the order to show cause.

 4          Based on the declaration of counsel, the order to show cause, filed September 12, 2019, is

 5 HEREBY DISCHARGED.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     September 13, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
